TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2021



                                     NO. 03-19-00551-CR


                                Mario Alberto Ruiz, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
                BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.